UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2013  February 28, 2014 Item 1: Reports to Shareholders Semiannual Report | February 28, 2014 Vanguard Money Market Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Prime Money Market Fund. 10 Federal Money Market Fund. 29 Admiral Treasury Money Market Fund. 40 About Your Fund’s Expenses. 49 Glossary. 51 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2014 7-Day Total SEC Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.01% 0.01% Money Market Funds Average 0.00 Institutional Shares 0.06% 0.03% Institutional Money Market Funds Average 0.00 Money Market Funds Average and Institutional Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Federal Money Market Fund 0.01% 0.01% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Admiral Treasury Money Market Fund 0.01% 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, Despite the frustratingly slow pace of post-recession growth, the United States economy continues to move forward. This has raised the possibility that the Federal Reserve might increase short-term interest rates, after anchoring them in the neighborhood of zero more than five years ago. The current consensus is that a rate increase isn’t likely to occur until sometime in 2015, although that depends, of course, on economic circumstances and the Fed’s assessment of them, both of which are subject to change. For now, the returns of Vanguard’s money market funds continue to be restrained by the Fed’s policy. Vanguard Prime Money Market Fund, Admiral Treasury Money Market Fund, and Federal Money Market Fund each returned 0.01% for the six months ended February 28, 2014. (Because of their lower costs, Institutional Shares of the Prime Money Market Fund returned 0.03%.) The average return of peer-group funds was 0.00%. Despite the low returns, the funds continued to carry out their primary goal of investing in money market assets of superior credit quality. The funds’ 7-day SEC yields were similar to what they were six months ago. The yields for the Admiral Treasury Money Market Fund and the Investor Shares of the Prime Money Market Fund finished the period where they started it, at 0.01%; the yield for the Federal Money Market Fund dipped slightly, from 0.02% to 2 0.01%; and the yield for the Prime Money Market Fund’s Institutional Shares increased from 0.04% to 0.06%. Before going on to discuss the markets, I want to mention an important transition at Vanguard. We announced last autumn that Robert F. Auwaerter, principal and head of Vanguard Fixed Income Group, intended to retire this spring. Later in this letter, I’ll have more to say about Bob’s important contributions to Vanguard during his 32-year career, and I’ll introduce his successor, Gregory Davis. Bonds staged a rebound after last year’s swoon The Fed’s policy on short-term rates has been accompanied by a massive bond-buying program aimed at lowering longer-term rates. (This program has, of course, had little effect on money market funds.) Beginning in January, the central bank began scaling back its monthly bond purchases. Bonds had slumped notably in 2013 as investors worried about the future of the Fed’s program, but they nevertheless delivered solid results for the six months. The broad U.S. taxable bond Market Barometer Total Returns Periods Ended February 28, 2014 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.84% 0.15% 5.13% Barclays Municipal Bond Index (Broad tax-exempt market) 5.71 -0.21 5.68 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 Stocks Russell 1000 Index (Large-caps) 15.67% 26.34% 23.63% Russell 2000 Index (Small-caps) 17.75 31.56 26.63 Russell 3000 Index (Broad U.S. market) 15.83 26.74 23.86 FTSE All-World ex US Index (International) 12.20 12.19 17.71 CPI Consumer Price Index 0.39% 1.13% 2.04% 3 market returned 2.84%, as the yield of the benchmark 10-year Treasury note finished the six months at 2.64%, down from 2.76% at the end of August. (Bond prices and yields move in opposite directions.) Municipal bonds, which had declined sharply in the fiscal year ended August 31, regained some ground, returning 5.71%. The market had been roiled during the summer by headlines about Detroit’s bankruptcy and Puerto Rico’s fiscal woes, but as the headlines receded, investors seemed to take a more comprehensive view of state and local finances. Our chief investment officer, Tim Buckley, noted recently that, on the whole, “municipalities out there are actually doing a lot better than they were a few years ago.” International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 4.93%. Mostly positive factors lifted U.S. stock markets Favorable corporate earnings, generally positive economic news, improved investor sentiment, and the Fed’s accommodative bond-buying program—all of these factors helped the broad U.S. stock market post a strong six-month return of about 16%. International stocks, in aggregate, returned about 12%. Most of the strength came from the developed markets of Europe. The developed markets of the Pacific region managed single-digit returns for the period, as did emerging markets, Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.17% 0.10% 0.23% Federal Money Market Fund 0.14 — 0.14 Admiral Treasury Money Market Fund 0.09 — 0.12 The fund expense ratios shown are from the prospectus dated December 23, 2013, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2014, the funds’ annualized expense ratios were: for the Prime Money Market Fund, 0.14% for Investor Shares and 0.10% for Institutional Shares; for the Federal Money Market Fund, 0.10%; for the Admiral Treasury Money Market Fund, 0.06%. The expense ratios for the six months ended February 28, 2014, for the Prime Money Market Fund Investor Shares, the Federal Money Market Fund,and the Admiral Treasury Money Market Fundreflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Prime Money Market Fund Investor Shares, 0.16%; for the Federal Money Market Fund, 0.11%; for the Admiral Treasury Money Market Fund, 0.09%. Peer groups: For the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 4 which have seen particularly volatile results amid concerns about China’s slowing economy and the effects of interest rate changes as the Fed winds down its stimulus. The advisor has made selective investments in Europe In making its investments, the Vanguard Money Market Funds take a conservative stance—investing only in money market securities that are rated in one of the two highest credit-quality categories (as determined by nationally recognized credit-rating services). Treasury securities are, of course, backed by the full faith and credit of the United States and are the “go-to” asset whenever investors become more fearful about economic and market events. Federal agency securities, the focus of the Federal Money Market Fund, have virtually the same credit quality as securities issued by the U.S. government. For securities issued by banks and corporations, the ultimate decision on which securities to purchase is based on the portfolio manager’s independent analysis of the financial strength of issuers. A key component of that analysis is the quality of a bank’s capital, which serves as a reserve against losses. Treasuries and other U.S. government obligations accounted for almost 40% of the Prime Money Market Fund’s assets, Changes in Yields 7-Day SEC Yield February 28, August 31, February 28, Money Market Fund 2014 2013 2013 Prime Investor Shares 0.01% 0.01% 0.01% Institutional Shares 0.06 0.04 0.07 Federal 0.01 0.02 0.01 Admiral Treasury 0.01 0.01 0.01 5 as of February 28. About 40% consisted of certificates of deposits issued by banks, and about 20% was in commercial paper (a form of short-term loan) issued by both banks and corporations. The geographical diversity of the fund’s bank CD and commercial paper investments widened beyond the United States, Australia, and Canada during the period. The fund reentered the European market in the fall, and exposure to European banks grew to about 24% of assets as of February 28. Although Europe continues to face economic challenges, some improvements have occurred, aided by the expansionary policies of the European Central Bank and the Bank of England. This, along with notable improvements in banks’ capital positions, led the portfolio manager to selectively increase the fund’s exposure to CDs and commercial paper issued by banking institutions in the United Kingdom, Norway, Sweden, Switzerland, and the Netherlands. (Overseas investments are denominated in U.S. dollars.) Bob Auwaerter’s retirement marks the end of a remarkable era In mid-September 2008, about two weeks after I succeeded Jack Brennan as Vanguard’s chief executive officer, Lehman Brothers went bankrupt, igniting the nation’s worst financial crisis in 70 years. It was, to put it mildly, an extremely challenging time. Through it all, I was able to depend on Bob Auwaerter’s strong command of the Fixed Income Group, which persevered under these treacherous conditions. Although that was a difficult period for Vanguard and the industry, it was far from the only time I was grateful to have Bob at the helm of our bond group. Bob, who joined Vanguard in 1981, was an original member of the three-person Fixed Income Group, headed by Ian MacKinnon. Over the years, Bob held various leadership roles in the department, and he eventually succeeded Ian as its head in 2003. He earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. The Fixed Income Group that Bob helped start had initial total assets of about $1.3 billion in seven funds. He tracked his positions in the two funds he managed then on index cards stored in a small metal box. Thirty-two years later, the 120-person group oversees $750 billion, which represents nearly one-third of Vanguard’s assets under management. On behalf of our clients, I thank Bob for more than three decades of exemplary service and wish him the best in his retirement. We’re fortunate that Greg Davis will become the head of the Fixed Income Group. Greg currently serves as chief investment officer for the Asia Pacific region and as a director of Vanguard Investments Australia. He joined Vanguard in 1999 and had been head of bond indexing and a senior portfolio 6 manager in the Fixed Income Group. Greg is an eminently qualified successor and has a strong commitment to the Vanguard way of investing. I couldn’t be more confident in his ability to lead the Fixed Income Group and its deep and talented team. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 11, 2014 7 Advisor’s Report For the six months ended February 28, 2014, the Investor Shares of Vanguard Prime Money Market Fund returned 0.01%, and the Institutional Shares returned 0.03%, a consequence of their lower expense ratio. The Federal Money Market Fund and the Admiral Treasury Fund both returned 0.01%. The average return for each fund’s peer group was 0%. The economic and market environment Short-term interest rates have remained at rock bottom levels since the Federal Reserve set its target interest rate between 0% and 0.25% in December 2008. (This rate, known as the federal funds rate, applies to overnight lending between banks and can be influenced easily by the central bank.) Fortunately, we are seeing improving trends in GDP that may lead to a pickup in the pace of job growth. With inflation appearing to be under control, a sustained resurgence in job growth is the one element that has eluded the Fed. What will this mean for money market yields? Unfortunately, our forecast is for money market rates to remain at rock-bottom levels throughout 2014. After such a prolonged period of economic weakness, the Fed may be reluctant to raise rates too quickly, preferring to look for confirmation of a sustained recovery. Before the Fed returns to using more traditional monetary policy tools, it needs to close out its quantitative easing program, which was part of the extraordinary measures implemented to stimulate the economy during the financial crisis. The Fed recently took steps to this end by gradually tapering the size of the program. We anticipate the tapering phase to be completed sometime in the fall of 2014. Management of the funds We continue to seek the best opportunities available in the market for U.S. Treasury and federal agency securities, which are the focus of the Admiral Treasury and Federal Money Market Funds. The Prime Money Market Fund has a wider investment mandate; it invests not only in Treasuries and agencies but also in private-sector securities, including certificates of deposit and commercial paper. Within the global banking sector, capital positions have strengthened in response to stiffer regulatory requirements in the aftermath of the financial crisis. Our credit team has been closely monitoring these conditions as one of many factors it uses to analyze the strength of an issuer. In some cases the team’s analysis has confirmed the renewed strength brought about by regulatory reforms and has led it to recommend bringing back some credits that were sidelined a few years ago. These include, for example, CDs and commercial paper issued by banks in the United Kingdom and Northern Europe. Credit analysis is a dynamic process, in particular for money market funds, where safety and liquidity are the highest priorities. I’m especially proud of our credit analysts’ 8 performance during the financial crisis. The decisions they made steered us clear of the risks that others failed to see. They are the unsung heroes who work behind the scenes but play a critical role in managing your assets. The reporting period was also marked by innovation: The Treasury issued two-year floating-rate notes, and the Federal Reserve began a pilot program involving overnight repurchase agreements. We declined to invest in the floating-rate notes, which have a variable interest rate that is pegged to a benchmark, in their first auctions in January and February because we thought prices were too high. We expect that these notes will be part of our asset mix in the future, but only when the price is right. The repurchase agreements, or “repos,” are similar to other repo transactions we enter into, except that the counterparty to the transaction is the Federal Reserve. From a credit quality perspective, we’re excited to have an opportunity to invest with the Fed and expect these transactions to become an important component of the Prime and Federal Money Market Funds asset mix in the future. Outlook for money market reforms Since the financial crisis, the money market industry has been undergoing a variety of reforms aimed at further strengthening the stability and safety of its funds. In the pipeline are additional proposals from the U.S. Securities and Exchange Commission that go beyond what it has previously adopted. As we have noted before, we welcome the commission’s efforts and the opportunity to review and comment on its proposals. In doing so, our paramount goal has been to ensure that your interests are represented. David R. Glocke, Principal Vanguard Fixed Income Group March 19, 2014 9 Prime Money Market Fund Fund Profile As of February 28, 2014 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.17% 0.10% 7-Day SEC Yield 0.01% 0.06% Average Weighted Maturity 57 days 57 days Sector Diversification (% of portfolio) Certificates of Deposit 6.5% U.S. Commercial Paper 6.3 U.S. Government Obligations 14.5 U.S. Treasury Bills 23.7 Yankee/Foreign 46.7 Other 2.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 23, 2013, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2014, the annualized expense ratios were 0.14% for Investor Shares and 0.10% for Institutional Shares. The expense ratio for the six months ended February 28, 2014, for the Investor Shares reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. 10 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2003, Through February 28, 2014 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2004 0.83% 0.39% 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 2013 0.02 0.00 2014 0.01 0.00 7-day SEC yield (2/28/2014): 0.01% Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2014, performance data reflect the six months ended February 28, 2014. Average Annual Total Returns: Periods Ended December 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.02% 0.14% 1.74% Institutional Shares 10/3/1989 0.06 0.24 1.88 See Financial Highlights for dividend information. 11 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (37.8%) 2 Fannie Mae Discount Notes 0.100% 3/26/14 75,500 75,495 2 Fannie Mae Discount Notes 0.125% 6/2/14 100,000 99,968 2 Fannie Mae Discount Notes 0.135% 6/4/14 32,258 32,247 2 Fannie Mae Discount Notes 0.128% 6/11/14 71,000 70,974 3 Federal Home Loan Bank Discount Notes 0.105% 3/12/14 25,000 24,999 3 Federal Home Loan Bank Discount Notes 0.105%–0.110% 3/19/14 55,887 55,884 3 Federal Home Loan Bank Discount Notes 0.105%–0.110% 3/21/14 615,812 615,775 3 Federal Home Loan Bank Discount Notes 0.109% 3/26/14 27,000 26,998 3 Federal Home Loan Bank Discount Notes 0.100%–0.110% 3/28/14 439,753 439,719 3 Federal Home Loan Bank Discount Notes 0.110% 5/9/14 115,000 114,976 3 Federal Home Loan Bank Discount Notes 0.128% 6/4/14 175,000 174,941 3 Federal Home Loan Bank Discount Notes 0.135% 6/11/14 179,000 178,932 3 Federal Home Loan Bank Discount Notes 0.135% 6/13/14 250,000 249,902 3 Federal Home Loan Bank Discount Notes 0.135% 6/18/14 399,750 399,587 3 Federal Home Loan Bank Discount Notes 0.135%–0.140% 6/20/14 175,000 174,926 3 Federal Home Loan Bank Discount Notes 0.140% 6/25/14 253,000 252,886 3 Federal Home Loan Bank Discount Notes 0.130% 6/27/14 90,000 89,962 3 Federal Home Loan Bank Discount Notes 0.128%–0.130% 7/2/14 182,050 181,969 3 Federal Home Loan Bank Discount Notes 0.128%–0.130% 7/7/14 342,000 341,842 Federal Home Loan Banks 0.109% 4/3/14 1,465,000 1,465,000 Federal Home Loan Banks 0.096% 4/25/14 388,000 388,000 Federal Home Loan Banks 0.097% 6/5/14 400,000 400,000 Federal Home Loan Banks 0.097% 6/5/14 150,000 150,000 Federal Home Loan Banks 0.098% 6/6/14 931,500 931,500 Federal Home Loan Banks 0.098% 6/6/14 1,400,000 1,400,000 Federal Home Loan Banks 0.099% 7/3/14 482,000 482,000 Federal Home Loan Banks 0.094% 8/13/14 177,400 177,400 Federal Home Loan Banks 0.139% 10/1/14 150,000 149,982 Federal Home Loan Banks 0.104% 11/3/14 199,000 199,000 Federal Home Loan Banks 0.110% 2/27/15 496,000 495,950 Federal Home Loan Banks 0.117% 3/10/15 97,500 97,500 Federal National Mortgage Assn. 0.136% 9/11/14 2,350,000 2,349,747 Federal National Mortgage Assn. 0.124% 2/27/15 3,350,000 3,349,165 Federal National Mortgage Assn. 0.127% 8/5/15 1,775,000 1,774,484 2 Freddie Mac Discount Notes 0.090% 3/3/14 2,553 2,553 12 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 2 Freddie Mac Discount Notes 0.115% 5/5/14 70,900 70,885 2 Freddie Mac Discount Notes 0.115% 5/6/14 114,800 114,776 2 Freddie Mac Discount Notes 0.120% 6/2/14 422,808 422,677 2 Freddie Mac Discount Notes 0.125% 6/9/14 84,520 84,491 2 Freddie Mac Discount Notes 0.135% 6/25/14 495,500 495,284 United States Treasury Bill 0.083% 5/8/14 1,000,000 999,844 United States Treasury Bill 0.095% 5/15/14 1,000,000 999,802 United States Treasury Bill 0.098%–0.100% 5/22/14 1,500,000 1,499,663 United States Treasury Bill 0.098% 5/29/14 1,000,000 999,759 United States Treasury Bill 0.105%–0.106% 6/5/14 1,196,000 1,195,663 United States Treasury Bill 0.096%–0.098% 6/12/14 1,115,000 1,114,692 United States Treasury Bill 0.088% 6/19/14 750,000 749,798 United States Treasury Bill 0.087% 6/26/14 395,000 394,888 United States Treasury Bill 0.110% 8/14/14 2,500,000 2,498,732 United States Treasury Note/Bond 1.250% 3/15/14 1,225,000 1,225,538 United States Treasury Note/Bond 0.250% 3/31/14 557,000 557,065 United States Treasury Note/Bond 1.750% 3/31/14 996,000 997,332 United States Treasury Note/Bond 1.250% 4/15/14 599,000 599,837 United States Treasury Note/Bond 0.250% 4/30/14 606,500 606,629 United States Treasury Note/Bond 1.875% 4/30/14 3,165,000 3,174,249 United States Treasury Note/Bond 1.000% 5/15/14 729,000 730,331 United States Treasury Note/Bond 4.750% 5/15/14 915,000 923,783 United States Treasury Note/Bond 0.250% 5/31/14 1,456,600 1,457,052 United States Treasury Note/Bond 2.250% 5/31/14 497,500 500,130 United States Treasury Note/Bond 0.750% 6/15/14 250,000 250,437 United States Treasury Note/Bond 0.250% 6/30/14 191,750 191,855 United States Treasury Note/Bond 2.625% 6/30/14 497,600 501,749 United States Treasury Note/Bond 0.625% 7/15/14 293,000 293,590 United States Treasury Note/Bond 0.125% 7/31/14 198,000 198,020 United States Treasury Note/Bond 2.625% 7/31/14 526,000 531,595 United States Treasury Note/Bond 0.500% 8/15/14 128,750 128,990 United States Treasury Note/Bond 4.250% 8/15/14 550,000 560,450 United States Treasury Note/Bond 0.250% 8/31/14 638,000 638,483 United States Treasury Note/Bond 2.375% 8/31/14 1,240,000 1,253,930 United States Treasury Note/Bond 0.250% 9/15/14 1,235,000 1,235,903 United States Treasury Note/Bond 0.250% 9/30/14 648,000 648,567 United States Treasury Note/Bond 2.375% 9/30/14 396,000 401,182 United States Treasury Note/Bond 0.500% 10/15/14 100,000 100,238 United States Treasury Note/Bond 2.375% 10/31/14 655,000 664,797 United States Treasury Note/Bond 0.375% 11/15/14 800,000 801,480 United States Treasury Note/Bond 4.250% 11/15/14 157,000 161,555 United States Treasury Note/Bond 2.125% 11/30/14 938,000 952,117 Total U.S. Government and Agency Obligations (Cost $49,342,101) Commercial Paper (20.8%) Bank Holding Company (0.3%) State Street Corp. 0.150% 3/5/14 246,000 245,996 State Street Corp. 0.150% 3/10/14 197,000 196,993 442,989 Finance—Auto (1.1%) American Honda Finance Corp. 0.140%–0.150% 3/5/14 74,750 74,749 American Honda Finance Corp. 0.140% 3/6/14 59,250 59,249 American Honda Finance Corp. 0.140% 3/7/14 49,750 49,749 American Honda Finance Corp. 0.150% 3/17/14 49,250 49,247 American Honda Finance Corp. 0.120% 4/8/14 39,500 39,495 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) American Honda Finance Corp. 0.120% 4/10/14 64,250 64,241 4 Toyota Motor Credit Corp. 0.185% 3/17/14 221,000 221,000 4 Toyota Motor Credit Corp. 0.185% 3/19/14 194,000 194,000 Toyota Motor Credit Corp. 0.200% 4/9/14 16,000 15,996 Toyota Motor Credit Corp. 0.200% 4/10/14 168,000 167,963 Toyota Motor Credit Corp. 0.210% 4/15/14 23,750 23,744 Toyota Motor Credit Corp. 0.210% 5/5/14 31,500 31,488 Toyota Motor Credit Corp. 0.200% 5/7/14 40,000 39,985 Toyota Motor Credit Corp. 0.210% 5/12/14 147,650 147,588 4 Toyota Motor Credit Corp. 0.187% 7/7/14 74,000 74,000 4 Toyota Motor Credit Corp. 0.199% 10/31/14 158,000 158,000 1,410,494 Finance—Other (2.4%) 5 Chariot Funding LLC 0.150% 4/8/14 38,500 38,494 General Electric Capital Corp. 0.190% 4/2/14 247,000 246,958 General Electric Capital Corp. 0.190% 4/4/14 248,000 247,955 General Electric Capital Corp. 0.190% 4/8/14 198,000 197,960 General Electric Capital Corp. 0.210% 4/17/14 250,000 249,931 General Electric Capital Corp. 0.200% 5/6/14 326,500 326,380 General Electric Capital Corp. 0.200% 5/7/14 250,000 249,907 General Electric Capital Corp. 0.200% 5/8/14 198,500 198,425 General Electric Capital Corp. 0.190% 5/19/14 148,500 148,438 General Electric Capital Corp. 0.190% 6/2/14 173,000 172,915 General Electric Capital Corp. 0.175% 7/11/14 99,250 99,186 General Electric Capital Corp. 0.180% 8/4/14 80,000 79,938 5 Govco LLC 0.190% 5/15/14 158,000 157,937 5 Jupiter Securitization Co. LLC 0.150% 4/3/14 38,500 38,495 5 Old Line Funding LLC 0.150% 3/20/14 267,000 266,979 5 Old Line Funding LLC 0.150%–0.170% 3/21/14 114,000 113,990 5 Old Line Funding LLC 0.150% 3/27/14 30,000 29,997 5 Old Line Funding LLC 0.150% 4/3/14 39,000 38,995 5 Old Line Funding LLC 0.150% 4/7/14 113,212 113,195 Old Line Funding LLC 0.197% 5/9/14 23,000 23,002 5 Old Line Funding LLC 0.150% 5/19/14 63,750 63,729 3,102,806 Foreign Banks (11.8%) Australia & New Zealand Banking Group, Ltd. 0.145% 3/17/14 81,000 81,000 5 Australia & New Zealand Banking Group, Ltd. 0.150% 5/14/14 221,000 220,932 5 Australia & New Zealand Banking Group, Ltd. 0.150% 5/19/14 39,000 38,987 Australia & New Zealand Banking Group, Ltd. 0.155% 5/27/14 150,000 149,993 Australia & New Zealand Banking Group, Ltd. 0.164% 8/13/14 239,000 238,998 Australia & New Zealand Banking Group, Ltd. 0.194% 8/20/14 92,500 92,501 Australia & New Zealand Banking Group, Ltd. 0.214% 9/16/14 40,000 40,000 Australia & New Zealand Banking Group, Ltd. 0.224% 11/20/14 250,000 250,000 Australia & New Zealand Banking Group, Ltd. 0.226% 2/25/15 417,000 417,000 Commonwealth Bank of Australia 0.159% 4/3/14 145,000 145,000 Commonwealth Bank of Australia 0.168% 5/6/14 160,000 159,999 5 Commonwealth Bank of Australia 0.210% 5/6/14 100,000 99,962 Commonwealth Bank of Australia 0.165% 5/12/14 158,000 157,999 Commonwealth Bank of Australia 0.225% 9/25/14 750,000 750,000 Commonwealth Bank of Australia 0.226% 10/24/14 39,500 39,508 Commonwealth Bank of Australia 0.239% 11/28/14 90,000 90,000 Commonwealth Bank of Australia 0.227% 12/5/14 198,000 198,000 Commonwealth Bank of Australia 0.224% 1/16/15 142,000 141,993 Commonwealth Bank of Australia 0.237% 2/6/15 173,000 172,991 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Commonwealth Bank of Australia 0.234% 2/13/15 81,000 80,997 Commonwealth Bank of Australia 0.226% 2/20/15 223,000 222,994 5 DNB Bank ASA 0.150% 3/10/14 150,000 149,994 5 National Australia Funding Delaware Inc. 0.200% 6/2/14 83,000 82,957 National Australia Funding Delaware Inc. 0.174% 7/15/14 125,000 125,000 National Australia Funding Delaware Inc. 0.169% 7/28/14 1,000,000 1,000,000 National Australia Funding Delaware Inc. 0.174% 8/26/14 373,000 373,000 5 Nordea Bank AB 0.182% 3/3/14 87,000 86,999 5 Nordea Bank AB 0.180%–0.183% 3/7/14 181,300 181,295 5 Nordea Bank AB 0.220% 3/10/14 130,000 129,993 5 Nordea Bank AB 0.220% 3/12/14 45,000 44,997 5 Nordea Bank AB 0.220% 3/17/14 100,000 99,990 5 Nordea Bank AB 0.220% 3/18/14 200,000 199,979 5 Nordea Bank AB 0.210% 5/1/14 200,000 199,929 5 Nordea Bank AB 0.210% 5/5/14 82,600 82,569 5 Nordea Bank AB 0.210% 5/7/14 100,000 99,961 5 Nordea Bank AB 0.190% 5/15/14 576,000 575,772 5 Nordea Bank AB 0.170% 6/5/14 99,000 98,955 Rabobank USA Financial Corp. 0.220% 5/8/14 28,000 27,988 5 Skandinaviska Enskilda Banken AB 0.210% 3/10/14 250,000 249,987 5 Skandinaviska Enskilda Banken AB 0.210% 3/11/14 400,000 399,977 5 Skandinaviska Enskilda Banken AB 0.200% 4/7/14 375,000 374,923 5 Skandinaviska Enskilda Banken AB 0.200% 4/8/14 325,000 324,931 5 Skandinaviska Enskilda Banken AB 0.200% 4/10/14 480,000 479,893 5 Svenska HandelsBanken Inc. 0.205% 5/5/14 175,000 174,935 5 Svenska HandelsBanken Inc. 0.205% 5/6/14 282,000 281,894 5 Svenska HandelsBanken Inc. 0.205% 5/7/14 213,000 212,919 5 Svenska HandelsBanken Inc. 0.205% 5/19/14 200,000 199,910 Swedbank AB 0.205% 3/3/14 200,000 199,998 Swedbank AB 0.205% 3/4/14 200,000 199,997 Swedbank AB 0.205% 3/5/14 200,000 199,996 Swedbank AB 0.205% 3/6/14 200,000 199,994 Swedbank AB 0.145% 3/10/14 100,000 99,996 Swedbank AB 0.145% 3/11/14 175,000 174,993 Swedbank AB 0.145% 3/12/14 195,000 194,991 Swedbank AB 0.145% 3/13/14 200,000 199,990 Swedbank AB 0.145% 3/14/14 70,000 69,996 Swedbank AB 0.190% 5/15/14 106,000 105,958 Swedbank AB 0.190% 5/16/14 93,000 92,963 Swedbank AB 0.190% 5/19/14 93,000 92,961 Swedbank AB 0.200% 6/16/14 174,000 173,897 Swedbank AB 0.205% 6/18/14 197,500 197,377 Swedbank AB 0.200%–0.205% 6/19/14 66,000 65,959 Swedbank AB 0.200% 6/23/14 126,000 125,920 Swedbank AB 0.200% 6/24/14 168,000 167,893 Swedbank AB 0.200% 6/25/14 168,000 167,892 Swedbank AB 0.200% 6/26/14 168,000 167,891 Swedbank AB 0.200% 6/27/14 120,000 119,921 Swedbank AB 0.200% 6/30/14 198,000 197,867 Westpac Banking Corp. 0.208% 8/7/14 100,000 100,000 Westpac Banking Corp. 0.224% 9/17/14 201,000 201,000 Westpac Banking Corp. 0.223% 9/19/14 201,000 201,000 Westpac Banking Corp. 0.226% 9/22/14 1,071,000 1,071,000 Westpac Banking Corp. 0.223% 11/14/14 97,000 97,000 Westpac Banking Corp. 0.227% 12/8/14 550,000 550,000 15,484,051 15 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Foreign Governments (1.7%) 5 CDP Financial Inc. 0.150% 3/4/14 18,000 18,000 5 CDP Financial Inc. 0.150% 4/29/14 49,500 49,488 5 CDP Financial Inc. 0.150% 5/5/14 25,000 24,993 5 CDP Financial Inc. 0.150% 5/14/14 40,000 39,988 5 CDP Financial Inc. 0.180%–0.190% 7/21/14 108,600 108,521 6 CPPIB Capital Inc. 0.140% 3/3/14 28,750 28,750 6 CPPIB Capital Inc. 0.140% 3/7/14 12,000 12,000 6 CPPIB Capital Inc. 0.140% 3/10/14 215,000 214,992 6 CPPIB Capital Inc. 0.140% 3/12/14 125,000 124,995 6 CPPIB Capital Inc. 0.140% 3/20/14 62,000 61,995 6 CPPIB Capital Inc. 0.140% 4/3/14 173,500 173,478 6 CPPIB Capital Inc. 0.140% 4/7/14 19,500 19,497 6 CPPIB Capital Inc. 0.140% 4/8/14 71,000 70,990 6 CPPIB Capital Inc. 0.140% 4/10/14 74,750 74,738 6 CPPIB Capital Inc. 0.140% 5/1/14 50,000 49,988 6 CPPIB Capital Inc. 0.140% 5/20/14 20,000 19,994 6 CPPIB Capital Inc. 0.140% 5/30/14 247,750 247,663 6 PSP Capital Inc. 0.140% 3/3/14 21,750 21,750 6 PSP Capital Inc. 0.140% 3/11/14 36,000 35,999 6 PSP Capital Inc. 0.140% 3/13/14 13,000 12,999 6 PSP Capital Inc. 0.140% 5/7/14 17,750 17,745 6 PSP Capital Inc. 0.200% 5/13/14 74,000 73,970 6 PSP Capital Inc. 0.200% 5/20/14 99,500 99,456 6 PSP Capital Inc. 0.200% 5/21/14 34,500 34,484 6 PSP Capital Inc. 0.200% 5/22/14 44,500 44,480 6 PSP Capital Inc. 0.190% 6/17/14 20,000 19,989 6 PSP Capital Inc. 0.250% 7/23/14 31,000 30,969 6 PSP Capital Inc. 0.180% 8/18/14 32,750 32,722 Queensland Treasury Corp. 0.135% 5/27/14 299,000 298,902 Queensland Treasury Corp. 0.135% 5/28/14 100,000 99,967 2,163,502 Foreign Industrial (1.1%) 5 Nestle Capital Corp. 0.170% 7/8/14 495,000 494,698 5 Nestle Capital Corp. 0.170% 7/10/14 297,000 296,816 Nestle Finance International Ltd. 0.170% 8/21/14 238,000 237,806 5 Reckitt Benckiser Treasury Services plc 0.120% 4/7/14 58,500 58,493 5 Reckitt Benckiser Treasury Services plc 0.120% 4/9/14 49,500 49,494 5 Siemens Capital Co. LLC 0.090% 3/4/14 1,239 1,239 5 Siemens Capital Co. LLC 0.120% 3/25/14 48,000 47,996 5 Siemens Capital Co. LLC 0.130% 3/26/14 73,500 73,493 5 Siemens Capital Co. LLC 0.120% 3/27/14 78,000 77,993 Toyota Credit Canada Inc. 0.220% 3/17/14 27,000 26,997 Toyota Credit Canada Inc. 0.220% 3/18/14 40,500 40,496 Toyota Credit Canada Inc. 0.210% 4/21/14 24,000 23,993 Toyota Credit Canada Inc. 0.230% 7/2/14 21,000 20,984 Toyota Credit Canada Inc. 0.230% 7/7/14 20,000 19,984 1,470,482 Industrial (2.4%) 5 Emerson Electric Co. 0.120% 5/2/14 39,500 39,492 5 Emerson Electric Co. 0.120% 5/5/14 34,750 34,742 5 Google Inc. 0.140% 4/2/14 38,000 37,995 5 Procter & Gamble Co. 0.140% 6/9/14 158,000 157,939 5 Procter & Gamble Co. 0.140% 6/16/14 258,750 258,642 16 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 The Coca-Cola Co. 0.170%–0.180% 3/3/14 215,000 214,998 5 The Coca-Cola Co. 0.170% 3/4/14 125,000 124,998 5 The Coca-Cola Co. 0.170% 3/5/14 85,000 84,998 5 The Coca-Cola Co. 0.150%–0.180% 3/17/14 81,500 81,494 5 The Coca-Cola Co. 0.150% 3/18/14 49,500 49,497 5 The Coca-Cola Co. 0.170% 6/9/14 49,000 48,977 5 The Coca-Cola Co. 0.170% 6/10/14 82,500 82,461 5 The Coca-Cola Co. 0.180% 6/20/14 100,000 99,945 5 The Coca-Cola Co. 0.180% 6/23/14 147,000 146,916 5 The Coca-Cola Co. 0.180% 6/24/14 50,000 49,971 5 The Coca-Cola Co. 0.170% 7/7/14 166,500 166,399 5 The Coca-Cola Co. 0.170% 7/8/14 223,750 223,614 5 The Coca-Cola Co. 0.170% 7/9/14 99,000 98,939 5 The Coca-Cola Co. 0.170% 7/10/14 47,500 47,471 5 The Coca-Cola Co. 0.170% 7/11/14 210,000 209,869 5 The Coca-Cola Co. 0.170% 8/4/14 49,500 49,464 5 The Coca-Cola Co. 0.170% 8/5/14 115,700 115,614 5 The Coca-Cola Co. 0.180% 8/14/14 120,000 119,900 5 The Coca-Cola Co. 0.180% 8/15/14 40,000 39,967 5 The Coca-Cola Co. 0.180% 8/18/14 117,750 117,650 5 The Coca-Cola Co. 0.180% 8/19/14 59,500 59,449 5 The Coca-Cola Co. 0.180% 8/20/14 78,900 78,832 5 The Coca-Cola Co. 0.180% 8/21/14 39,900 39,865 5 The Coca-Cola Co. 0.180% 8/22/14 39,500 39,466 5 Wal-Mart Stores, Inc. 0.135% 5/19/14 185,000 184,945 3,104,509 Total Commercial Paper (Cost $27,178,833) Certificates of Deposit (37.3%) Domestic Banks (5.4%) Citibank NA 0.170% 3/3/14 1,034,000 1,034,000 Citibank NA 0.180% 3/10/14 800,000 800,000 Citibank NA 0.180% 3/11/14 655,000 655,000 Citibank NA 0.180% 3/11/14 398,500 398,500 Citibank NA 0.170% 5/19/14 62,500 62,500 Citibank NA 0.170% 5/19/14 163,500 163,500 4 Wells Fargo Bank NA 0.177% 3/10/14 490,000 490,000 4 Wells Fargo Bank NA 0.174% 3/27/14 555,000 555,000 4 Wells Fargo Bank NA 0.177% 5/6/14 431,000 431,000 4 Wells Fargo Bank NA 0.176% 5/23/14 405,000 405,000 4 Wells Fargo Bank NA 0.187% 6/9/14 77,000 77,000 4 Wells Fargo Bank NA 0.185% 8/18/14 352,000 352,000 4 Wells Fargo Bank NA 0.207% 11/5/14 510,000 510,000 4 Wells Fargo Bank NA 0.224% 1/29/15 612,000 612,000 4 Wells Fargo Bank NA 0.226% 2/11/15 495,000 495,000 7,040,500 Eurodollar Certificates of Deposit (4.4%) 4 Australia & New Zealand Banking Group, Ltd. 0.174% 4/16/14 500,000 500,000 4 Australia & New Zealand Banking Group, Ltd. 0.176% 4/22/14 500,000 500,000 4 Australia & New Zealand Banking Group, Ltd. 0.176% 4/25/14 500,000 500,000 4 Australia & New Zealand Banking Group, Ltd. 0.167% 5/6/14 400,000 400,000 Commonwealth Bank of Australia 0.146% 3/4/14 149,000 149,000 Commonwealth Bank of Australia 0.200% 3/13/14 175,000 175,000 Commonwealth Bank of Australia 0.200% 3/14/14 110,000 110,000 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Commonwealth Bank of Australia 0.190% 3/19/14 125,000 125,000 Commonwealth Bank of Australia 0.210% 6/20/14 500,000 500,000 HSBC Bank plc (London Branch) 0.190% 3/24/14 495,000 495,000 4 National Australia Bank Ltd. 0.185% 3/17/14 155,000 155,000 4 National Australia Bank Ltd. 0.185% 3/17/14 400,000 400,000 4 National Australia Bank Ltd. 0.183% 3/19/14 633,000 633,000 4 National Australia Bank Ltd. 0.195% 4/22/14 1,000,000 1,000,000 National Australia Bank Ltd. 0.200% 5/19/14 150,000 150,000 5,792,000 Yankee Certificates of Deposit (27.5%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.185% 3/12/14 50,000 50,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.206% 1/12/15 79,000 79,000 Bank of Montreal (Chicago Branch) 0.170% 3/3/14 39,000 39,000 Bank of Montreal (Chicago Branch) 0.170% 3/10/14 820,000 820,000 4 Bank of Montreal (Chicago Branch) 0.176% 4/28/14 493,000 493,000 4 Bank of Montreal (Chicago Branch) 0.178% 5/6/14 300,000 299,996 4 Bank of Montreal (Chicago Branch) 0.177% 6/9/14 750,000 750,000 4 Bank of Montreal (Chicago Branch) 0.168% 7/7/14 750,000 750,000 4 Bank of Montreal (Chicago Branch) 0.178% 8/5/14 120,000 120,000 4 Bank of Nova Scotia (Houston Branch) 0.164% 3/26/14 500,000 499,998 4 Bank of Nova Scotia (Houston Branch) 0.164% 3/28/14 180,000 180,000 4 Bank of Nova Scotia (Houston Branch) 0.169% 4/1/14 470,000 469,998 Bank of Nova Scotia (Houston Branch) 0.190% 4/14/14 25,000 25,000 4 Bank of Nova Scotia (Houston Branch) 0.176% 4/22/14 300,000 299,998 4 Bank of Nova Scotia (Houston Branch) 0.176% 4/23/14 540,000 539,996 4 Bank of Nova Scotia (Houston Branch) 0.168% 5/6/14 440,000 439,996 4 Bank of Nova Scotia (Houston Branch) 0.183% 5/19/14 190,000 189,998 4 Bank of Nova Scotia (Houston Branch) 0.187% 6/9/14 650,000 650,000 Canadian Imperial Bank of Commerce (New York Branch) 0.251% 3/5/14 61,800 61,800 4 Commonwealth Bank of Australia (New York Branch) 0.155% 3/12/14 81,000 81,000 Credit Suisse New York 0.210% 5/2/14 1,000,000 1,000,000 Credit Suisse New York 0.210% 5/15/14 800,000 800,000 Credit Suisse New York 0.210% 5/16/14 500,000 500,000 Credit Suisse New York 0.210% 5/23/14 970,000 970,000 DNB Bank ASA (New York Branch) 0.150% 3/6/14 500,000 500,000 DNB Bank ASA (New York Branch) 0.150% 3/11/14 800,000 800,000 DNB Bank ASA (New York Branch) 0.160% 3/18/14 415,000 415,000 DNB Bank ASA (New York Branch) 0.170% 4/7/14 990,000 990,000 DNB Bank ASA (New York Branch) 0.170% 5/2/14 265,000 265,000 DNB Bank ASA (New York Branch) 0.170% 5/14/14 150,000 150,000 DNB Bank ASA (New York Branch) 0.200% 6/27/14 494,000 494,000 Lloyds TSB Bank plc (New York Branch) 0.160% 3/3/14 250,000 250,000 Lloyds TSB Bank plc (New York Branch) 0.150% 3/5/14 500,000 500,000 Lloyds TSB Bank plc (New York Branch) 0.140% 3/17/14 250,000 250,000 Lloyds TSB Bank plc (New York Branch) 0.140% 4/7/14 150,000 150,000 Lloyds TSB Bank plc (New York Branch) 0.140% 4/10/14 150,000 150,000 Lloyds TSB Bank plc (New York Branch) 0.170% 4/17/14 250,000 250,000 Lloyds TSB Bank plc (New York Branch) 0.170% 5/15/14 1,000,000 1,000,000 Lloyds TSB Bank plc (New York Branch) 0.170% 6/19/14 250,000 250,000 Nordea Bank Finland plc (New York Branch) 0.220% 3/3/14 100,000 100,000 4 Nordea Bank Finland plc (New York Branch) 0.156% 3/10/14 203,000 203,000 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Nordea Bank Finland plc (New York Branch) 0.145% 3/17/14 125,000 125,000 4 Nordea Bank Finland plc (New York Branch) 0.145% 3/18/14 201,000 200,999 Nordea Bank Finland plc (New York Branch) 0.205% 3/19/14 198,000 197,999 Nordea Bank Finland plc (New York Branch) 0.210% 3/24/14 100,000 100,000 Nordea Bank Finland plc (New York Branch) 0.210% 3/24/14 300,000 300,000 Nordea Bank Finland plc (New York Branch) 0.215% 3/25/14 353,000 352,999 Nordea Bank Finland plc (New York Branch) 0.180% 4/1/14 25,000 25,000 Nordea Bank Finland plc (New York Branch) 0.210% 5/1/14 150,000 150,000 Nordea Bank Finland plc (New York Branch) 0.200% 8/21/14 177,000 177,000 Nordea Bank Finland plc (New York Branch) 0.205% 8/25/14 372,000 372,000 4 Rabobank Nederland (New York Branch) 0.165% 3/11/14 813,000 813,000 4 Rabobank Nederland (New York Branch) 0.165% 3/12/14 408,000 408,000 Rabobank Nederland (New York Branch) 0.350% 3/17/14 53,000 53,003 4 Rabobank Nederland (New York Branch) 0.144% 3/24/14 750,000 750,000 4 Rabobank Nederland (New York Branch) 0.155% 3/24/14 800,000 800,000 4 Rabobank Nederland (New York Branch) 0.159% 4/1/14 300,000 300,000 4 Rabobank Nederland (New York Branch) 0.159% 4/1/14 450,000 450,000 Rabobank Nederland (New York Branch) 0.220% 4/1/14 250,000 250,000 4 Rabobank Nederland (New York Branch) 0.187% 7/7/14 110,000 110,000 4 Royal Bank of Canada (New York Branch) 0.158% 4/7/14 81,250 81,250 4 Royal Bank of Canada (New York Branch) 0.235% 4/15/14 80,750 80,758 4 Royal Bank of Canada (New York Branch) 0.185% 8/18/14 580,000 580,000 4 Royal Bank of Canada (New York Branch) 0.205% 11/24/14 250,000 250,000 4 Royal Bank of Canada (New York Branch) 0.205% 12/1/14 440,000 440,000 4 Royal Bank of Canada (New York Branch) 0.235% 2/12/15 90,500 90,500 4 Royal Bank of Canada (New York Branch) 0.234% 2/20/15 157,250 157,250 4 Royal Bank of Canada (New York Branch) 0.235% 2/23/15 450,000 450,000 Skandinaviska Enskilda Banken (New York Branch) 0.195% 6/2/14 875,000 875,000 Skandinaviska Enskilda Banken (New York Branch) 0.195% 6/6/14 305,000 304,996 Skandinaviska Enskilda Banken (New York Branch) 0.190% 6/18/14 262,000 261,996 4 Svenska HandelsBanken (New York Branch) 0.167% 3/10/14 203,000 203,000 4 Svenska HandelsBanken (New York Branch) 0.154% 3/13/14 203,000 203,000 Svenska HandelsBanken (New York Branch) 0.215% 3/28/14 495,000 495,000 Svenska HandelsBanken (New York Branch) 0.210% 5/5/14 325,000 325,003 Svenska HandelsBanken (New York Branch) 0.210% 5/5/14 500,000 500,004 Svenska HandelsBanken (New York Branch) 0.205% 5/13/14 500,000 500,000 Svenska HandelsBanken (New York Branch) 0.200% 5/15/14 165,000 165,000 Svenska HandelsBanken (New York Branch) 0.225% 6/24/14 185,000 185,000 Svenska HandelsBanken (New York Branch) 0.220% 7/1/14 510,000 510,000 Swedbank AB (New York Branch) 0.140% 4/7/14 267,600 267,600 Swedbank AB (New York Branch) 0.143% 4/7/14 178,400 178,400 Toronto Dominion Bank (New York Branch) 0.170% 3/10/14 140,000 140,000 4 Toronto Dominion Bank (New York Branch) 0.146% 3/24/14 450,000 450,000 Toronto Dominion Bank (New York Branch) 0.200% 5/20/14 95,000 95,000 Toronto Dominion Bank (New York Branch) 0.250% 8/12/14 60,000 60,014 4 Toronto Dominion Bank (New York Branch) 0.183% 10/14/14 198,000 198,000 4 Toronto Dominion Bank (New York Branch) 0.185% 10/28/14 200,000 200,000 4 Toronto Dominion Bank (New York Branch) 0.214% 11/18/14 510,000 510,000 4 Toronto Dominion Bank (New York Branch) 0.215% 11/24/14 220,000 220,000 4 Toronto Dominion Bank (New York Branch) 0.214% 12/19/14 302,000 302,000 4 Toronto Dominion Bank (New York Branch) 0.218% 2/3/15 495,000 495,000 4 Toronto Dominion Bank (New York Branch) 0.218% 2/6/15 500,000 500,000 UBS AG (Stamford Branch) 0.185% 5/2/14 500,000 500,000 UBS AG (Stamford Branch) 0.200% 6/16/14 50,000 50,003 UBS AG (Stamford Branch) 0.175% 6/26/14 600,000 600,000 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Westpac Banking Corp. (New York Branch) 0.208% 8/6/14 600,000 600,000 4 Westpac Banking Corp. (New York Branch) 0.235% 9/26/14 198,000 197,989 4 Westpac Banking Corp. (New York Branch) 0.224% 11/21/14 250,000 250,000 4 Westpac Banking Corp. (New York Branch) 0.225% 12/12/14 299,000 299,000 4 Westpac Banking Corp. (New York Branch) 0.224% 12/29/14 230,000 230,000 4 Westpac Banking Corp. (New York Branch) 0.227% 1/6/15 130,000 129,994 35,891,537 Total Certificates of Deposit (Cost $48,724,037) Other Notes (1.1%) Bank of America NA 0.210% 3/5/14 394,000 394,000 Bank of America NA 0.190% 3/6/14 493,000 493,000 Bank of America NA 0.190% 5/20/14 392,000 392,000 Bank of America NA 0.190% 5/21/14 158,000 158,000 Total Other Notes (Cost $1,437,000) Shares Money Market Fund (1.3%) 7 Vanguard Municipal Cash Management Fund (Cost $1,743,003) 0.044% 1,743,003,371 1,743,003 Face Amount ($000) Tax-Exempt Municipal Bonds (0.3%) 8 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.050% 3/7/14 13,375 13,375 8 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.050% 3/7/14 8,800 8,800 8 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.060% 3/7/14 33,900 33,900 8 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.040% 3/7/14 5,480 5,480 8 District of Columbia Revenue (Washington Drama Society) VRDO 0.040% 3/7/14 29,200 29,200 8 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.040% 3/7/14 19,500 19,500 8 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.040% 3/7/14 12,500 12,500 8 Lee Memorial Health System Florida Hospital Revenue VRDO 0.050% 3/7/14 6,425 6,425 8 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.070% 3/7/14 14,250 14,250 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.550% 4/10/14 182,000 182,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 3/7/14 14,440 14,440 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.060% 3/7/14 45,070 45,070 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.050% 3/7/14 15,500 15,500 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 8 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.040% 3/7/14 3,735 3,735 8 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.060% 3/7/14 11,000 11,000 8 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.050% 3/7/14 20,695 20,695 Total Tax-Exempt Municipal Bonds (Cost $435,870) Corporate Bonds (0.4%) Finance (0.3%) 4 Royal Bank of Canada 0.473% 1/6/15 265,500 266,057 4 Royal Bank of Canada 0.538% 4/17/14 77,000 77,037 343,094 Finance—Auto (0.1%) 4 Toyota Motor Credit Corp. 0.242% 1/14/15 156,000 156,000 Total Corporate Bonds (Cost $499,094) Sovereign Bonds (U.S. Dollar-Denominated) (0.1%) Domestic Banks (0.1%) Province of Ontario (Cost $70,300) 4.100% 6/16/14 69,500 70,300 Taxable Municipal Bonds (0.3%) BlackRock Municipal Bond Trust TOB VRDO 0.110% 3/3/14 18,105 18,105 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.110% 3/3/14 9,660 9,660 BlackRock Municipal Income Trust TOB VRDO 0.110% 3/3/14 207,000 207,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.110% 3/3/14 21,850 21,850 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.110% 3/3/14 19,165 19,165 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.110% 3/3/14 100,000 100,000 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.110% 3/3/14 19,875 19,875 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.110% 3/3/14 12,910 12,910 BlackRock Strategic Municipal Trust TOB VRDO 0.110% 3/3/14 9,820 9,820 4,6,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 3/7/14 13,000 13,000 Massachusetts Transportation Fund Revenue TOB VRDO 0.190% 3/7/14 13,100 13,100 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.190% 3/7/14 6,400 6,400 Total Taxable Municipal Bonds (Cost $450,885) Total Investments (99.4%) (Cost $129,881,123) Other Assets and Liabilities (0.6%) Other Assets 1,046,448 Liabilities (305,511) 740,937 Net Assets (100%) 21 Prime Money Market Fund At February 28, 2014, net assets consisted of: Amount ($000) Paid-in Capital 130,621,081 Undistributed Net Investment Income — Accumulated Net Realized Gains 979 Net Assets Investor Shares—Net Assets Applicable to 102,394,126,523 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Institutional Shares—Net Assets Applicable to 28,216,391,150 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At February 28, 2014, the aggregate value of these securities was $17,570,147,000, representing 13.5% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, the aggregate value of these securities was $1,974,528,000, representing 1.5% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. PUT—Put Option Obligation. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 22 Prime Money Market Fund Statement of Operations Six Months Ended February 28, 2014 ($000) Investment Income Income Interest 1 99,044 Total Income 99,044 Expenses The Vanguard Group—Note B Investment Advisory Services 1,632 Management and Administrative—Investor Shares 66,698 Management and Administrative—Institutional Shares 9,813 Marketing and Distribution—Investor Shares 12,912 Marketing and Distribution—Institutional Shares 3,495 Custodian Fees 858 Shareholders’ Reports—Investor Shares 281 Shareholders’ Reports—Institutional Shares 83 Trustees’ Fees and Expenses 57 Total Expenses 95,829 Expense Reduction—Note B (9,154) Net Expenses 86,675 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $556,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 12,369 36,500 Realized Net Gain (Loss) 811 1,603 Net Increase (Decrease) in Net Assets Resulting from Operations 13,180 38,103 Distributions Net Investment Income Investor Shares (5,109) (17,736) Institutional Shares (7,260) (18,764) Realized Capital Gain 1 Investor Shares (8,860) — Institutional Shares (2,363) — Total Distributions (23,592) (36,500) Capital Share Transactions Investor Shares 253,143 11,946,615 Institutional Shares 1,205,129 2,471,452 Net Increase (Decrease) from Capital Share Transactions 1,458,272 14,418,067 Total Increase (Decrease) 1,447,860 14,419,670 Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 short-term gain distributions totaling $11,223,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0001 .0002 .0004 .001 .001 .013 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0002 .0004 .001 .001 .013 Distributions Dividends from Net Investment Income (.0001) (.0002) (.0004) (.001) (.001) (.013) Distributions from Realized Capital Gains (.0000) 1 — Total Distributions (.0001) (.0002) (.0004) (.001) (.001) (.013) Net Asset Value, End of Period Total Return 2 0.01% 0.02% 0.04% 0.06% 0.08% 1.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $102,404 $102,160 $90,212 $92,404 $88,684 $96,078 Ratio of Expenses to Average Net Assets 0.14% 3 0.16% 3 0.16% 0.20% 0.23% 0.28% 4 Ratio of Net Investment Income to Average Net Assets 0.01% 0.02% 0.04% 0.06% 0.08% 1.25% The expense ratio and net income ratio for the current period have been annualized. 1 Distribution was less than $.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2014 and 0.17% for 2013. See Note B in the Notes to Financial Statements. 4 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 25 Prime Money Market Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0003 .001 .001 .002 .002 .015 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0003 .001 .001 .002 .002 .015 Distributions Dividends from Net Investment Income (.0003) (.001) (.001) (.002) (.002) (.015) Distributions from Realized Capital Gains (.0000) 1 — Total Distributions (.0003) (.001) (.001) (.002) (.002) (.015) Net Asset Value, End of Period Total Return 0.03% 0.07% 0.11% 0.17% 0.22% 1.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $28,218 $27,015 $24,543 $21,739 $19,107 $18,323 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.09% 0.09% 0.09% 0.13% 2 Ratio of Net Investment Income to Average Net Assets 0.05% 0.07% 0.11% 0.17% 0.22% 1.40% The expense ratio and net income ratio for the current period have been annualized. 1 Distribution was less than $.0001 per share. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 26 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Repurchase Agreements: The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. The fund had no open repurchase agreements at February 28, 2014. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2010–2013), and for the period ended February 28, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its 27 Prime Money Market Fund net assets in capital contributions to Vanguard. At February 28, 2014, the fund had contributed capital of $14,643,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 5.86% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 28, 2014, Vanguard’s expenses allocated to the Investor Shares were reduced by $9,154,000 (an effective annual rate of 0.02% of the average net assets of the Investor Shares class). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2014 August 31, 2013 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 68,508,552 68,508,552 133,084,052 133,084,052 Issued in Lieu of Cash Distributions 13,776 13,776 17,373 17,373 Redeemed (68,269,185) (68,269,185) (121,154,810) (121,154,810) Net Increase (Decrease)—Investor Shares 253,143 253,143 11,946,615 11,946,615 Institutional Shares Issued 9,613,928 9,613,928 17,154,977 17,154,977 Issued in Lieu of Cash Distributions 9,433 9,433 18,370 18,370 Redeemed (8,418,232) (8,418,232) (14,701,895) (14,701,895) Net Increase (Decrease)—Institutional Shares 1,205,129 1,205,129 2,471,452 2,471,452 E . Management has determined that no material events or transactions occurred subsequent to February 28, 2014, that would require recognition or disclosure in these financial statements. 28 Federal Money Market Fund Fund Profile As of February 28, 2014 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.14% 7-Day SEC Yield 0.01% Average Weighted Maturity 56 days Sector Diversification (% of portfolio) Repurchase Agreements 3.1% U.S. Government Obligations 89.7 U.S. Treasury Bills 7.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 23, 2013, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2014, the annualized expense ratio was 0.10%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.11%. 29 Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2003, Through February 28, 2014 Gov’t Money Market Funds Average Fiscal Year Total Returns Total Returns 2004 0.82% 0.40% 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 2011 0.02 0.00 2012 0.01 0.00 2013 0.01 0.00 2014 0.01 0.00 7-day SEC yield (2/28/2014): 0.01% Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2014, performance data reflect the six months ended February 28, 2014. Average Annual Total Returns: Periods Ended December 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.02% 0.09% 1.67% See Financial Highlights for dividend information. 30 Federal Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (98.1%) 2 Fannie Mae Discount Notes 0.063%–0.150% 3/5/14 14,080 14,080 2 Fannie Mae Discount Notes 0.090% 3/12/14 2,224 2,224 2 Fannie Mae Discount Notes 0.110% 4/9/14 4,667 4,666 2 Fannie Mae Discount Notes 0.095% 4/21/14 9,720 9,719 2 Fannie Mae Discount Notes 0.080% 4/23/14 17,290 17,288 2 Fannie Mae Discount Notes 0.085% 5/7/14 5,000 4,999 2 Fannie Mae Discount Notes 0.075%–0.080% 5/14/14 69,736 69,725 2 Fannie Mae Discount Notes 0.065% 5/21/14 13,000 12,998 2 Fannie Mae Discount Notes 0.130% 5/28/14 5,200 5,198 2 Fannie Mae Discount Notes 0.130% 6/2/14 11,000 10,996 2 Fannie Mae Discount Notes 0.140% 6/4/14 4,995 4,993 2 Fannie Mae Discount Notes 0.130%–0.140% 6/11/14 38,928 38,914 2 Fannie Mae Discount Notes 0.080%–0.090% 6/16/14 11,500 11,497 2 Fannie Mae Discount Notes 0.090% 7/23/14 2,700 2,699 2 Fannie Mae Discount Notes 0.120% 8/1/14 3,400 3,398 2 Fannie Mae Discount Notes 0.110% 8/20/14 1,266 1,265 3 Federal Home Loan Bank Discount Notes 0.070%–0.100% 3/7/14 11,609 11,609 3 Federal Home Loan Bank Discount Notes 0.068%–0.120% 3/12/14 76,370 76,368 3 Federal Home Loan Bank Discount Notes 0.100% 3/14/14 3,000 3,000 3 Federal Home Loan Bank Discount Notes 0.105%–0.120% 3/19/14 35,304 35,302 3 Federal Home Loan Bank Discount Notes 0.095%–0.120% 3/21/14 99,135 99,129 3 Federal Home Loan Bank Discount Notes 0.109% 3/26/14 30,000 29,998 3 Federal Home Loan Bank Discount Notes 0.110% 4/2/14 32,000 31,997 3 Federal Home Loan Bank Discount Notes 0.094%–0.110% 4/4/14 40,800 40,796 3 Federal Home Loan Bank Discount Notes 0.090%–0.120% 4/9/14 5,000 4,999 3 Federal Home Loan Bank Discount Notes 0.100% 4/21/14 2,500 2,500 3 Federal Home Loan Bank Discount Notes 0.067% 4/23/14 40,000 39,996 3 Federal Home Loan Bank Discount Notes 0.090%–0.120% 5/2/14 9,500 9,498 3 Federal Home Loan Bank Discount Notes 0.080%–0.120% 5/7/14 21,689 21,685 3 Federal Home Loan Bank Discount Notes 0.110%–0.120% 5/9/14 35,000 34,993 3 Federal Home Loan Bank Discount Notes 0.080% 5/16/14 50,000 49,992 3 Federal Home Loan Bank Discount Notes 0.115% 5/21/14 25,000 24,994 3 Federal Home Loan Bank Discount Notes 0.075%–0.130% 5/23/14 42,672 42,664 3 Federal Home Loan Bank Discount Notes 0.140% 5/30/14 20,000 19,993 3 Federal Home Loan Bank Discount Notes 0.080% 6/2/14 5,000 4,999 31 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.080% 6/6/14 5,000 4,999 3 Federal Home Loan Bank Discount Notes 0.090% 6/11/14 3,670 3,669 3 Federal Home Loan Bank Discount Notes 0.142% 6/20/14 3,000 2,999 3 Federal Home Loan Bank Discount Notes 0.095%–0.130% 7/23/14 21,400 21,391 Federal Home Loan Banks 0.109% 4/3/14 25,000 25,000 Federal Home Loan Banks 0.096% 4/25/14 30,000 30,000 Federal Home Loan Banks 0.099% 5/1/14 40,000 40,000 Federal Home Loan Banks 0.098% 5/6/14 33,000 33,000 Federal Home Loan Banks 0.115% 5/27/14 50,000 50,001 Federal Home Loan Banks 0.098% 6/6/14 60,000 60,000 Federal Home Loan Banks 0.099% 7/3/14 14,000 14,000 Federal Home Loan Banks 0.094% 8/13/14 30,000 30,000 Federal Home Loan Banks 0.139% 10/1/14 6,000 5,999 Federal Home Loan Banks 0.104% 11/3/14 10,000 10,000 Federal Home Loan Banks 0.096% 11/25/14 60,000 59,994 Federal Home Loan Banks 0.105% 12/19/14 41,000 40,998 Federal Home Loan Banks 0.117% 3/10/15 2,500 2,500 Federal Home Loan Mortgage Corp. 0.146% 11/25/15 60,000 60,000 Federal National Mortgage Assn. 0.134% 6/20/14 47,000 46,999 Federal National Mortgage Assn. 0.136% 9/11/14 150,000 149,984 Federal National Mortgage Assn. 0.124% 2/27/15 75,000 74,985 Federal National Mortgage Assn. 0.127% 8/5/15 30,000 29,991 2 Freddie Mac Discount Notes 0.090% 3/3/14 6,061 6,061 2 Freddie Mac Discount Notes 0.100% 3/4/14 3,000 3,000 2 Freddie Mac Discount Notes 0.080%–0.090% 3/10/14 68,569 68,567 2 Freddie Mac Discount Notes 0.080%–0.090% 3/13/14 6,500 6,500 2 Freddie Mac Discount Notes 0.089%–0.095% 3/17/14 37,000 36,999 2 Freddie Mac Discount Notes 0.095%–0.100% 3/18/14 49,500 49,498 2 Freddie Mac Discount Notes 0.110% 3/20/14 1,693 1,693 2 Freddie Mac Discount Notes 0.070%–0.089% 3/24/14 25,000 24,999 2 Freddie Mac Discount Notes 0.070% 4/7/14 30,000 29,998 2 Freddie Mac Discount Notes 0.100% 4/8/14 3,000 3,000 2 Freddie Mac Discount Notes 0.100% 4/15/14 3,000 3,000 2 Freddie Mac Discount Notes 0.070%–0.100% 4/21/14 98,873 98,860 2 Freddie Mac Discount Notes 0.120% 4/28/14 4,800 4,799 2 Freddie Mac Discount Notes 0.070% 5/1/14 39,000 38,995 2 Freddie Mac Discount Notes 0.130% 5/2/14 10,000 9,998 2 Freddie Mac Discount Notes 0.120% 5/6/14 2,500 2,499 2 Freddie Mac Discount Notes 0.105%–0.110% 5/12/14 65,000 64,986 2 Freddie Mac Discount Notes 0.070% 5/13/14 15,000 14,998 2 Freddie Mac Discount Notes 0.070%–0.120% 5/14/14 20,300 20,295 2 Freddie Mac Discount Notes 0.080% 5/15/14 25,300 25,296 2 Freddie Mac Discount Notes 0.070%–0.100% 5/19/14 17,760 17,757 2 Freddie Mac Discount Notes 0.120% 5/20/14 26,200 26,193 2 Freddie Mac Discount Notes 0.080% 5/22/14 21,000 20,996 2 Freddie Mac Discount Notes 0.100%–0.120% 5/27/14 23,100 23,093 2 Freddie Mac Discount Notes 0.130% 6/2/14 11,713 11,709 2 Freddie Mac Discount Notes 0.080% 6/3/14 1,250 1,250 2 Freddie Mac Discount Notes 0.130% 6/9/14 7,205 7,202 2 Freddie Mac Discount Notes 0.120%–0.125% 6/10/14 38,603 38,589 2 Freddie Mac Discount Notes 0.130% 6/16/14 20,000 19,992 2 Freddie Mac Discount Notes 0.100%–0.120% 6/18/14 7,600 7,597 2 Freddie Mac Discount Notes 0.100% 6/23/14 2,085 2,084 2 Freddie Mac Discount Notes 0.135%–0.140% 6/25/14 30,000 29,987 2 Freddie Mac Discount Notes 0.080% 6/30/14 1,050 1,050 2 Freddie Mac Discount Notes 0.140% 7/1/14 14,775 14,768 32 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 2 Freddie Mac Discount Notes 0.110% 7/7/14 19,000 18,993 2 Freddie Mac Discount Notes 0.110% 7/11/14 7,400 7,397 2 Freddie Mac Discount Notes 0.095% 7/21/14 14,800 14,794 United States Treasury Bill 0.095% 5/15/14 100,000 99,980 United States Treasury Bill 0.100% 5/22/14 30,000 29,993 United States Treasury Note/Bond 1.250% 3/15/14 22,000 22,010 United States Treasury Note/Bond 1.750% 3/31/14 90,000 90,122 United States Treasury Note/Bond 0.250% 4/30/14 55,000 55,015 United States Treasury Note/Bond 1.875% 4/30/14 45,000 45,132 United States Treasury Note/Bond 1.000% 5/15/14 40,000 40,074 United States Treasury Note/Bond 4.750% 5/15/14 15,770 15,921 United States Treasury Note/Bond 0.250% 5/31/14 128,630 128,678 United States Treasury Note/Bond 2.250% 5/31/14 10,677 10,735 United States Treasury Note/Bond 0.750% 6/15/14 76,044 76,190 United States Treasury Note/Bond 2.625% 6/30/14 51,631 52,071 United States Treasury Note/Bond 0.250% 6/30/14 56,579 56,611 United States Treasury Note/Bond 0.625% 7/15/14 72,136 72,283 United States Treasury Note/Bond 2.625% 7/31/14 625 632 United States Treasury Note/Bond 0.500% 8/15/14 35,000 35,064 United States Treasury Note/Bond 4.250% 8/15/14 1,188 1,211 United States Treasury Note/Bond 0.250% 8/31/14 10,000 10,008 Total U.S. Government and Agency Obligations (Cost $3,214,902) Repurchase Agreements (1.7%) Federal Reserve Bank of New York (Dated 2/28/14, Repurchase Value $56,000,000, collateralized by U.S. Treasury Note/Bond 3.875%, 5/15/18, with a value of $56,000,000) (Costs $56,000) 0.050% 3/3/14 56,000 56,000 Total Investments (99.8%) (Cost $3,270,902) Other Assets and Liabilities (0.2%) Other Assets 8,875 Liabilities (2,477) 6,398 Net Assets (100%) Applicable to 3,276,770,139 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 33 Federal Money Market Fund At February 28, 2014, net assets consisted of: Amount ($000) Paid-in Capital 3,277,280 Undistributed Net Investment Income — Accumulated Net Realized Gains 20 Net Assets See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 34 Federal Money Market Fund Statement of Operations Six Months Ended February 28, 2014 ($000) Investment Income Income Interest 1,777 Total Income 1,777 Expenses The Vanguard Group—Note B Investment Advisory Services 43 Management and Administrative 1,492 Marketing and Distribution 283 Custodian Fees 22 Shareholders’ Reports 13 Trustees’ Fees and Expenses 2 Total Expenses 1,855 Expense Reduction—Note B (249) Net Expenses 1,606 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 13 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 35 Federal Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 171 512 Realized Net Gain (Loss) 13 61 Net Increase (Decrease) in Net Assets Resulting from Operations 184 573 Distributions Net Investment Income (171) (512) Realized Capital Gain 1 (206) — Total Distributions (377) (512) Capital Share Transactions (at $1.00 per share) Issued 163,767 345,150 Issued in Lieu of Cash Distributions 371 503 Redeemed (408,314) (927,215) Net Increase (Decrease) from Capital Share Transactions (244,176) (581,562) Total Increase (Decrease) (244,369) (581,501) Net Assets Beginning of Period End of Period 1 Includes fiscal 2014 short-term gain distributions totaling $206,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 36 Federal Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 0000 1 .0001 .0001 .0002 .0004 .011 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0000 .0001 .0001 .0002 .0004 .011 Distributions Dividends from Net Investment Income (.0000) 1 (.0001) (.0001) (.0002) (.0004) (.011) Distributions from Realized Capital Gains (.0000) 1 — Total Distributions (.0000) (.0001) (.0001) (.0002) (.0004) (.011) Net Asset Value, End of Period Total Return 2 0.01% 0.01% 0.01% 0.02% 0.04% 1.06% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,277 $3,522 $4,103 $4,794 $6,048 $9,386 Ratio of Expenses to Average Net Assets 0.10% 3 0.13% 3 0.12% 3 0.19% 3 0.22% 0.27% 4 Ratio of Net Investment Income to Average Net Assets 0.01% 0.01% 0.01% 0.02% 0.04% 1.03% The expense ratio and net income ratio for the current period have been annualized. 1 Net investment income, dividends from net investment income, and distributions from realized capital gains were each less than $.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 The ratio of total expenses to average net assets before an expense reduction was 0.11% for 2014, 0.14% for 2013, 0.16% for 2012, and 0.20% for 2011. See Note B in the Notes to Financial Statements. 4 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 37 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2010–2013), and for the period ended February 28, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2014, the fund had contributed capital of $369,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.15% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 28, 2014, Vanguard’s expenses were reduced by $249,000 (an effective annual rate of 0.01% of the fund’s average net assets). 38 Federal Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 28, 2014, 100% of the market value of the fund’s investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Management has determined that no material events or transactions occurred subsequent to February 28, 2014, that would require recognition or disclosure in these financial statements. 39 Admiral Treasury Money Market Fund Fund Profile As of February 28, 2014 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.09% 7-Day SEC Yield 0.01% Average Weighted Maturity 58 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 23, 2013, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2014, the annualized expense ratio was 0.06%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.09%. 40 Admiral Treasury Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2003, Through February 28, 2014 iMoneyNet Average Fiscal Year Total Returns Total Returns 2004 0.91% 0.39% 2005 2.29 1.61 2006 4.22 3.54 2007 5.01 4.34 2008 3.08 2.08 2009 0.70 0.17 2010 0.03 0.00 2011 0.02 0.00 2012 0.01 0.00 2013 0.02 0.00 2014 0.01 0.00 7-day SEC yield (2/28/2014): 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Note: For 2014, performance data reflect the six months ended February 28, 2014. Average Annual Total Returns: Periods Ended December 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Admiral Treasury Money Market Fund 12/14/1992 0.01% 0.06% 1.58% See Financial Highlights for dividend information. 41 Admiral Treasury Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (99.9%) United States Treasury Bill 0.075% 3/6/14 510,000 509,995 United States Treasury Bill 0.050%–0.080% 3/13/14 1,470,000 1,469,967 United States Treasury Bill 0.035%–0.071% 3/20/14 976,262 976,229 United States Treasury Bill 0.060%–0.071% 3/27/14 810,748 810,707 United States Treasury Bill 0.065% 4/3/14 750,000 749,955 United States Treasury Bill 0.063% 4/10/14 450,000 449,968 United States Treasury Bill 0.055% 5/1/14 800,000 799,925 United States Treasury Bill 0.038% 5/8/14 867,008 866,946 United States Treasury Bill 0.095% 5/15/14 650,000 649,871 United States Treasury Bill 0.048%–0.051% 5/22/14 765,000 764,914 United States Treasury Bill 0.046% 5/29/14 655,000 654,926 United States Treasury Bill 0.105% 6/5/14 300,000 299,916 United States Treasury Bill 0.098% 6/12/14 120,000 119,967 United States Treasury Bill 0.087% 6/26/14 100,000 99,972 United States Treasury Bill 0.088% 7/10/14 312,000 311,901 United States Treasury Note/Bond 1.750% 3/31/14 200,000 200,275 United States Treasury Note/Bond 4.750% 5/15/14 400,000 403,846 United States Treasury Note/Bond 2.250% 5/31/14 50,000 50,272 United States Treasury Note/Bond 0.250% 6/30/14 500,368 500,647 United States Treasury Note/Bond 2.375% 8/31/14 208,000 210,349 United States Treasury Note/Bond 0.250% 9/30/14 50,000 50,044 Total U.S. Government and Agency Obligations (Cost $10,950,592) Total Investments (99.9%) (Cost $10,950,592) Other Assets and Liabilities (0.1%) Other Assets 17,532 Liabilities (6,750) 10,782 Net Assets (100%) Applicable to 10,958,391,194 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 42 Admiral Treasury Money Market Fund At February 28, 2014, net assets consisted of: Amount ($000) Paid-in Capital 10,961,431 Undistributed Net Investment Income — Accumulated Net Realized Losses (57) Net Assets See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. See accompanying Notes, which are an integral part of the Financial Statements. 43 Admiral Treasury Money Market Fund Statement of Operations Six Months Ended February 28, 2014 ($000) Investment Income Income Interest 3,650 Total Income 3,650 Expenses The Vanguard Group—Note B Investment Advisory Services 144 Management and Administrative 3,985 Marketing and Distribution 831 Custodian Fees 59 Shareholders’ Reports 22 Trustees’ Fees and Expenses 5 Total Expenses 5,046 Expense Reduction—Note B (1,956) Net Expenses 3,090 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 44 Admiral Treasury Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 560 1,989 Realized Net Gain (Loss) (74) 3 Net Increase (Decrease) in Net Assets Resulting from Operations 486 1,992 Distributions Net Investment Income (560) (1,989) Realized Capital Gain 1 (185) — Total Distributions (745) (1,989) Capital Share Transactions (at $1.00 per share) Issued 340,902 733,020 Issued in Lieu of Cash Distributions 727 1,932 Redeemed (1,039,521) (2,429,133) Net Increase (Decrease) from Capital Share Transactions (697,892) (1,694,181) Total Increase (Decrease) (698,151) (1,694,178) Net Assets Beginning of Period End of Period 1 Includes fiscal 2014 short-term gain distributions totaling $185,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 45 Admiral Treasury Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 0000 1 .0002 .0001 .0002 .0003 .007 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0000 .0002 .0001 .0002 .0003 .007 Distributions Dividends from Net Investment Income (.0000) 1 (.0002) (.0001) (.0002) (.0003) (.007) Distributions from Realized Capital Gains (.0000) 1 — Total Distributions (.0000) (.0002) (.0001) (.0002) (.0003) (.007) Net Asset Value, End of Period Total Return 2 0.01% 0.02% 0.01% 0.02% 0.03% 0.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,961 $11,660 $13,354 $15,314 $18,726 $25,435 Ratio of Expenses to Average Net Assets 0.06% 3 0.08% 3 0.05% 3 0.11% 3 0.14% 0.15% 4 Ratio of Net Investment Income to Average Net Assets 0.01% 0.02% 0.01% 0.02% 0.03% 0.74% The expense ratio and net income ratio for the current period have been annualized. 1 Net investment income, dividends from net investment income, and distributions from realized capital gains were each less than $.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 The ratio of total expenses to average net assets before an expense reduction was 0.09% for 2014, 0.09% for 2013, 0.10% for 2012, and 0.12% for 2011. See Note B in the Notes to Financial Statements. 4 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 46 Admiral Treasury Money Market Fund Notes to Financial Statements Vanguard Admiral Treasury Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments backed by the full faith and credit of the U.S. government. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2010–2013), and for the period ended February 28, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2014, the fund had contributed capital of $1,233,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.49% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 28, 2014, Vanguard’s expenses were reduced by $1,956,000 (an effective annual rate of 0.03% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 47 Admiral Treasury Money Market Fund At February 28, 2014, 100% of the market value of the fund’s investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Management has determined that no material events or transactions occurred subsequent to February 28, 2014, that would require recognition or disclosure in these financial statements. 48 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 49 Six Months Ended February 28, 2014 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2013 2/28/2014 Period Based on Actual Fund Return Prime Money Market Fund Investor Shares $1,000.00 $1,000.14 $0.69 Institutional Shares 1,000.00 1,000.34 0.50 Federal Money Market Fund $1,000.00 $1,000.11 $0.50 Admiral Treasury Money Market Fund $1,000.00 $1,000.07 $0.30 Based on Hypothetical 5% Yearly Return Prime Money Market Fund Investor Shares $1,000.00 $1,024.10 $0.70 Institutional Shares 1,000.00 1,024.30 0.50 Federal Money Market Fund $1,000.00 $1,024.30 $0.50 Admiral Treasury Money Market Fund $1,000.00 $1,024.50 $0.30 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for the period are: for the Prime Money Market Fund, 0.14% for Investor Shares and 0.10% for Institutional Shares; for the Federal Money Market Fund, 0.10%; and for the Admiral Treasury Money Market Fund, 0.06%. The annualized six-month expense ratios for the Prime Money Market Fund Investor Shares, the Federal Money Market Fund, and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the annualized six-month expense ratios were: for the Prime Money Market Fund Investor Shares, 0.16%; for the Federal Money Market Fund, 0.11%; for the Admiral Treasury Money Market Fund, 0.09%. 50 Glossary SEC Yields . A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Average Weighted Maturity . The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Credit Quality . For Vanguard money market funds, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 51 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital. F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Amy Gutmann Board. Principal Occupation(s) During the Past Five Born 1949. Trustee Since June 2006. Principal Years: Chairman of the Board of The Vanguard Group, Occupation(s) During the Past Five Years: President of Inc., and of each of the investment companies served the University of Pennsylvania; Christopher H. Browne by The Vanguard Group, since January 2010; Director Distinguished Professor of Political Science, School of of The Vanguard Group since 2008; Chief Executive Arts and Sciences, and Professor of Communication, Officer and President of The Vanguard Group, and of Annenberg School for Communication, with secondary each of the investment companies served by The faculty appointments in the Department of Philosophy, Vanguard Group, since 2008; Director of Vanguard School of Arts and Sciences, and at the Graduate Marketing Corporation; Managing Director of The School of Education, University of Pennsylvania; Vanguard Group (1995–2008). Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. IndependentTrustees Emerson U. Fullwood JoAnn Heffernan Heisen Born 1948. Trustee Since January 2008. Principal Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years: Executive Occupation(s) During the Past Five Years: Corporate Chief Staff and Marketing Officer for North America Vice President and Chief Global Diversity Officer and Corporate Vice President (retired 2008) of Xerox (retired 2008) and Member of the Executive Corporation (document management products and Committee (1997–2008) of Johnson & Johnson services); Executive in Residence and 2010 (pharmaceuticals/medical devices/consumer Distinguished Minett Professor at the Rochester products); Director of Skytop Lodge Corporation Institute of Technology; Director of SPX Corporation (hotels), the University Medical Center at Princeton, (multi-industry manufacturing), the United Way of the Robert Wood Johnson Foundation, and the Center Rochester, Amerigroup Corporation (managed health for Talent Innovation; Member of the Advisory Board care), the University of Rochester Medical Center, of the Maxwell School of Citizenship and Public Affairs Monroe Community College Foundation, and North at Syracuse University. Carolina A&T University. F. Joseph Loughrey Rajiv L. Gupta Born 1949. Trustee Since October 2009. Principal Born 1945. Trustee Since December 2001. 2 Occupation(s) During the Past Five Years: President Principal Occupation(s) During the Past Five Years: and Chief Operating Officer (retired 2009) of Cummins Chairman and Chief Executive Officer (retired 2009) Inc. (industrial machinery); Chairman of the Board and President (2006–2008) of Rohm and Haas Co. of Hillenbrand, Inc. (specialized consumer services), (chemicals); Director of Tyco International, Ltd. and of Oxfam America; Director of SKF AB (industrial (diversified manufacturing and services), Hewlett- machinery), Hyster-Yale Materials Handling, Inc. Packard Co. (electronic computer manufacturing), (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member Executive Officers of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies, both at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Thomas J. Higgins Member of IBM’s Retirement Plan Committee (2004– Born 1957. Chief Financial Officer Since September 2013); Member of the Council on Chicago Booth. 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Chief Scott C. Malpass Financial Officer of each of the investment companies Born 1962. Trustee Since March 2012. Principal served by The Vanguard Group; Treasurer of each of Occupation(s) During the Past Five Years: Chief the investment companies served by The Vanguard Investment Officer and Vice President at the University Group (1998–2008). of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member Kathryn J. Hyatt of the Notre Dame 403(b) Investment Committee; Born 1955. Treasurer Since November 2008. Principal Board Member of TIFF Advisory Services, Inc. Occupation(s) During the Past Five Years: Principal of (investment advisor); Member of the Investment The Vanguard Group, Inc.; Treasurer of each of the Advisory Committees of the Financial Industry investment companies served by The Vanguard Regulatory Authority (FINRA) and of Major League Group; Assistant Treasurer of each of the investment Baseball. companies served by The Vanguard Group (1988–2008). André F. Perold Heidi Stam Born 1952. Trustee Since December 2004. Principal Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years: George Occupation(s) During the Past Five Years: Managing Gund Professor of Finance and Banking, Emeritus Director of The Vanguard Group, Inc.; General Counsel at the Harvard Business School (retired 2011); of The Vanguard Group; Secretary of The Vanguard Chief Investment Officer and Managing Partner of Group and of each of the investment companies HighVista Strategies LLC (private investment firm); served by The Vanguard Group; Director and Senior Director of Rand Merchant Bank; Overseer of the Vice President of Vanguard Marketing Corporation. Museum of Fine Arts Boston. Vanguard Senior ManagementTeam Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Mortimer J. Buckley Chris D. McIsaac Occupation(s) During the Past Five Years: Chairman, Kathleen C. Gubanich Michael S. Miller President, and Chief Executive Officer of NACCO Paul A. Heller James M. Norris Industries, Inc. (housewares/lignite), and of Hyster- Martha G. King Glenn W. Reed Yale Materials Handling, Inc. (forklift trucks); Chairman John T. Marcante of the Board of University Hospitals of Cleveland. Peter F. Volanakis Chairman Emeritus and Senior Advisor Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years: President John J. Brennan and Chief Operating Officer (retired 2010) of Corning Chairman, 1996–2009 Incorporated (communications equipment); Trustee of Chief Executive Officer and President, 1996–2008 Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center and of the Advisory Founder Board of the Parthenon Group (strategy consulting). John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q302 042014 Item 2 : Code of Ethics. Not Applicable. Item 3 : Not Applicable. Item 4 : Principal Accountant Fees and Services. Not. Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2014 VANGUARD MONEY MARKET RESERVES By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 16, 2014 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
